Title: Protection of the Frontier, [6 June] 1794
From: Madison, James
To: 


[6 June 1794]

   
   On 5 June the Senate amended “An act for the more effectual protection of the Southwestern frontier settlers,” providing for raising a regular infantry regiment of 1,140 men instead of relying on militia. The amendments revived the debate in the House over the perceived threat of a standing army (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 123–24, 774–77).


Mr. Madison said that he would not enter at large into this subject, but there was one circumstance in the business, which struck him as very strange. It was proposed to raise a new corps, at a bounty of twenty dollars. The present army wanted more than the whole number of this corps to fill up its deficiencies; and yet the proposal for completing them had been refused. Thus are we to be at the expence of supporting the skeleton of an army. Was it not better to fill up the old corps, than to put ourselves to the inconvenience of raising a new one?
